Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Joseph Kroczynski on 05/06/2021.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 03/25/2021: 

1.    (Currently Amended) A method of fabricating a carbon nanotube based device, comprising:
forming a plurality of germanium oxide (GeO2) islands on an yttrium oxide (Y2O3) layer on a substrate that forms a trench having an yttrium oxide (Y2O3) surface and a long axis between the germanium oxide (GeO2) islands that is aligned with facing sidewalls of the germanium oxide (GeO2) islands;
reacting a bi-functional compound having a hydroxamic acid group and an aniline moiety with the yttrium oxide surface, wherein the hydroxamic acid group selectively binds to the metal-oxide surface;

reacting the diazonium salt of the bonded bi-functional compound with a dispersion of carbon nanotubes, wherein the carbon nanotubes are not chemically functionalized, and wherein the carbon nanotubes chemically bond to the diazonium salt of the bonded bi-functional compound to form a carbon nanotube layer bound to the yttrium oxide surface through the bonded bi-functional compound[[,]]; 
annealing the substrate and the yttrium oxide layer at temperature in a range of about 400°C to about 600°C;
drying the bound carbon nanotubes by blowing nitrogen followed by sonication in toluene followed by sonication in ethanol, and
wherein the bound carbon nanotubes have a length greater than a width of the trench, so the bound carbon nanotubes are aligned with the long axis of the trench and directly attached to the yttrium oxide surface by the bi-functional compound.

10. (Canceled)


Allowable Subject Matter
2.	1, 5-9 are allowed.  The following is an examiner’s statement of reasons for allowance:


drying the bound carbon nanotubes by blowing nitrogen followed by sonication in toluene followed by sonication in ethanol, and
wherein the bound carbon nanotubes have a length greater than a width of the trench, so the bound carbon nanotubes are aligned with the long axis of the trench and directly attached to the yttrium oxide surface by the bi-functional compound” in combination with other limitations as a whole.


The closet prior arts on records are Afzali et al (US Patent 8,394,727), Afzali et al. (US PGPUB 2013/0082233 A1)) and Afzali et al, (US Patent 8,604,559) and Sheehan et al. (US PGPUB 2008/0138577A1) and Afzali (US Patent 8,859,048). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 5-9 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897